108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Seymore SMITH, Plaintiff-Appellant,v.T.G. SHANE;  Billy Vandiford;  Sandra Gaskins;  Louise W.Flanagan, in their official and IndividualCapacities, Defendants-Appellees.
No. 96-2091.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

Seymore Smith, Appellant Pro Se.
Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, North Carolina, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order quashing a summons and remanding this action to state court pursuant to 28 U.S.C. § 1447(c) (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Shane, No. CA-96-68-H-4 (E.D.N.C. July 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.